DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
No claims have been amended after the previous office action dated 08/17/2022.
Claims 1-12 are currently pending and have been examined on the merits in this office action.

Specification
The specification objection is withdrawn in view of the amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20050000725 A-as cited in the IDS) in view of Lee et al. (US 2015/0118542 A1).

Regarding claim 1, Kim teaches a method for manufacturing a secondary battery, the method comprising: 
providing the first cell and the second cell, each of which has a structure in which an electrode assembly is embedded in a pouch, and a negative electrode lead and a positive electrode lead protruding to the outside of the pouch (Kim Figure 1, first pouch battery a, second pouch battery, electrode tabs 8a/8b and 10a/10b);
stacking the first cell and the second cell (Figures 1-2, batteries are stacked); and
bonding the positive electrode lead of the first cell and the positive electrode lead of the second cell to each other and bonding the negative electrode lead of the first cell and the negative electrode lead of the second cell to each other (Kim Figure 3; [0031] electrode tabs 8a and 8b of the first pouch battery and the second pouch battery are electrically connected).
Kim fails to teach wherein the first and second cells are individually activated prior to stacking.

Lee discloses a method for preparing a lithium secondary battery. Lee is analogous with Kim and the instant application as all are related to a method of preparing a battery. Lee teaches wherein a secondary battery is made by activating a first cell under voltage conditions and activating a second cell under voltage conditions (S1) and then an assembling step of electrically connecting the first and second cell in parallel or series (Lee [0012], [0024]; [0040-0041]).
Therefore, it would have been obvious in view of Kim and Lee that the batteries of Kim can be individually activated prior to assembling the unit cells. Although Kim is silent with respect to activation of the cells, Lee teaches that activation of battery cells is known to be done before assembling of battery cells, therefore, the limitation of activating a first and second cell prior to stacking would be an obvious modification to the method steps of Kim. 

Regarding claim 5, modified Kim teaches all the claim limitations of claim 1. Kim further teaches further comprising attaching a tape between the pouch of the activated first cell and the pouch of the activated second cell to adhere the first pouch to the second pouch (Kim Figures 1-3, [0028] adhesive tape 20 is adhered to the first and second pouch batteries).

Regarding claim 7, modified Kim teaches all the claim limitations of claim 1. Kim further teaches further comprising applying an adhesive between the pouch of the activated first cell and the pouch of the activated second cell to adhere the first pouch to the second pouch (Kim Figures 1-3, [0028] adhesive tape 20 is adhered to the first and second pouch batteries).

Regarding claim 8, modified Kim teaches all the claim limitations of claim 1. Kim further teaches wherein the pouch of the activated first cell and the pouch of the activated second cell have a same shape and size (Kim Figure 1 -3, the cells in the pouch casings are the same shape and size).

Claims 2-4, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20050000725 A-as cited in the IDS) in view of Lee et al. (US 2015/0118542 A1) as applied to claims 1 and 5 above, and further in view of Enomoto (WO 2013042612 A1-as cited in the IDS).

Regarding claim 2, modified Kim teaches all the claim limitations of claim 1. Kim teaches wherein the electrode leads 8a/8b and 10a/10b are bonded to one another (Kim Figure 3), however, fails to teach wherein the leads are bonded through welding.

Enomoto discloses lithium ion secondary batteries that are held within a casing and stacked. Enomoto is analogous with Kim as both have a plurality of batteries having the structure of being enclosed within a pouch casing and stacked with additional batteries. Enomoto teaches wherein adjacent batteries are stacked and electrically connected in series or parallel through a fixing portion and connecting the positive electrode and the negative electrode tabs through welding/ bonding (Enomoto [0005 and 0010]).

Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the connection portion of Kim such that the leads of the two stacked batteries are bonded through welding. This is an obvious modification as bonding through welding is known in the art to create a more stable and durable connection, therefore, the leads of Kim being bonded through welding would increase the durability and reliability of the connection of the electrode leads.

Regarding claim 3, modified Kim teaches all the claim limitations of claim 2. Kim further teaches  wherein each of the pouch of the activated first cell and the pouch of the activated second cell has a shape in which two planes parallel to each other are formed (Kim Figures 1-3), and
wherein in the stacking the activated first cell and the activated second cell, one of the planes of the pouch of the activated first cell and one of the planes of the pouch of the activated second cell are stacked to contact each other (Kim Figures 1-3).

Regarding claim 4, modified Kim teaches all the claim limitations of claim 3. Kim further teaches  further comprising stacking the activated first cell and the activated second cell so that the positive electrode lead of the activated first cell and the positive electrode lead of the activated   second cell are directed in a same direction, and the negative electrode lead of the activated first cell and the negative electrode lead of the activated second cell are directed in a same direction (Kim Figures 1-3).

Regarding claim 6, Kim teaches all the claim limitations of claim 5. Kim teaches wherein an adhesive tape is provided between the two stacked cells. [0038] of Kim teaches of the case or the adhesive tape being made of polyethylene terephthalate (PET), however, it is unclear if the case or the adhesive tape is made of such material.
Enomoto discloses lithium ion secondary batteries that are held within a casing and stacked. Enomoto is analogous with Kim as both have a plurality of batteries having the structure of being enclosed within a pouch casing and stacked with additional batteries. Enomoto teaches wherein an electrically insulating partitioning member 16 is provided between battery cells 15a and 15b to prevent short circuiting between the adjacent battery cells (Enomoto Figure 2 and ~[0017]). The electrically insulating partitioning member 16 is analogous with the adhesive tape of Kim.
Therefore, it would have been obvious to a skilled artisan before the effective filing date to make the adhesive tape of Kim be made of an insulating material to electrically insulate stacked battery cells as taught by Enomoto. The adhesive tape being made of an insulating material would prevent short circuiting between adjacent cells.

	Regarding claim 9, Kim teaches all the claim limitations of claim 1. Kim fails to teach of a third cell that is provided in a pouch casing and stacked upon the second cell and wherein bonding of the electrodes leads of all three stacked cells. While Kim fails to teach a third cell stacked upon the first and second cell, a skilled artisan would have been able to duplicate the structure of the first or second cell and stack the duplicated cell on the second cell. The duplication of a third battery cell would have been an obvious modification to a skilled artisan in view of Kim and further evidenced by Enomoto Figure 5B wherein five battery cells are stacked upon one another. Examiner notes that claim 9 contains the same claim limitations of claim 1 with an addition of a third cell, therefore, the claim limitations of claim 9 are already met in claim 1 and through the addition of a third cell. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
 
Regarding claim 10, modified Kim teaches all the claim limitations of claim 9. Kim further teaches wherein the pouch of the activated third cell has a shape that is capable of adhering to the pouch of the activated first cell and the pouch of the activated second cell (Kim Figures 1-3; the addition of a third battery will have the same shape as the first two cells).

Regarding claim 11, modified Kim teaches all the claim limitations of claim 9. Kim further teaches further comprising attaching a tape between the pouch of the activated second cell and the pouch of the activated third cell to adhere the activated third cell to the activated second cell (Kim Figure 1-3, adhesive tape 20 [0028] tape adhered to the first and second pouch batteries; through the modification an additional adhesive tape would be provided between the second and third cell).

Regarding claim 12, modified Kim teaches all the claim limitations of claim 9. Kim further teaches further comprising apply an adhesive between the pouch of the activated second cell and the pouch of the activated third cell to adhere the activated third cell to the activated second cell (Kim Figure 1-3, adhesive tape 20 [0028] tape adhered to the first and second pouch batteries; through the modification an additional adhesive tape would be provided between the second and third cell).

Response to Arguments
Applicant’s arguments, see remarks, filed 09/21/2022, with respect to Kim failing to teach of cells being individually activated prior to stacking have been fully considered and are persuasive.  The 35 USC § 102 and 35 USC § 103 of 08/17/2022 has been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/               Examiner, Art Unit 1728               

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728